Citation Nr: 1748841	
Decision Date: 10/30/17    Archive Date: 11/06/17

DOCKET NO.  07-24 696	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1. Entitlement to a rating in excess of 20 percent for residuals of a gunshot wound to the right leg with fracture of the distal fibula.

2. Entitlement to compensation for total disability based on individual unemployability (TDIU) prior to April 1, 2014.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A.P. Armstrong, Associate Counsel



INTRODUCTION

The Veteran served on active duty from June 1963 to October 1966.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO).  The Board previously considered and remanded these issues in November 2010, April 2013, and July 2016.  On remand, the RO granted TDIU compensation beginning April 4, 2014.  The issue of TDIU has been reclassified as shown above.


FINDINGS OF FACT

1. The evidence does not demonstrate that the muscle component of the Veteran's gunshot wound is severe.  

2. The evidence shows moderate limitation of ankle motion prior to February 10, 2011, and marked limitation of motion therefrom.

3. Beginning September 28, 2010, the evidence shows the service-connected disabilities caused inability to secure or follow a substantially gainful occupation.  

4. Prior to September 28, 2010, the Veteran's disabilities rated only 40 percent and did not cause unemployability. 


CONCLUSIONS OF LAW

1. The criteria for a rating in excess of 20 percent for muscle injuries of the right leg gunshot wound have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.7, 4.10, 4.73, Diagnostic Code 5311 (2016).

2. The criteria for a separate 10 percent rating prior to February 10, 2011 and a 20 percent rating therefrom for limited dorsiflexion of the right ankle have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.7, 4.10, 4.71a, Diagnostic Code (DC) 5271 (2016).

3. The criteria for compensation based on TDIU have been met beginning September 28, 2010 but not prior.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Procedural duties

VA is required to provide claimants with notice and assistance in substantiating a claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  The RO sent the Veteran a notice letter in December 2005, prior to adjudication of his claims.  

Next, VA has a duty to assist the Veteran in the development of claims.  This duty includes assisting her in the procurement of pertinent treatment records and providing an examination when necessary.  38 C.F.R. § 3.159.  All identified, available medical records have been obtained and considered.  VA provided examinations and medical opinions for the Veteran's claims in January 2006, February 2011, April 2011, December 2011, September 2016, and June 2017.  The Agency of Original Jurisdiction substantially complied with the Board's remand directives.  See D'Aries v. Peake, 22 Vet. App. 97, 106 (2008); Stegall v. West, 11 Vet. App. 268, 271 (1998).  The Board will proceed to the merits of the claims.

II. Rating analysis

The Veteran contends that the residuals of his gunshot wound are more severe than the rating assigned by the RO.

Disability ratings are determined by applying the criteria set forth in the 
VA Schedule for Rating Disabilities, 38 C.F.R., Part 4.  The percentage ratings are based on the average impairment of earning capacity as a result of a service-connected disability, and separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  All reasonable doubt as to the degree of disability will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, the Board must also consider staged ratings, which are appropriate when the evidence establishes that the claimed disability manifested symptoms that would warrant different ratings for distinct time periods during the appeal.  Hart v. Mansfield, 21 Vet. App. 505, 
509-10 (2007).   

The Veteran is competent to report symptoms.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Such competent reports will be considered, in conjunction with other relevant medical and lay evidence, in adjudicating the disabilities on appeal.

VA is to apply the provisions of 38 C.F.R. §§ 4.40, 4.45, pertaining to functional impairment.  The Court has instructed that in applying these regulations VA should obtain examinations in which the examiner determined whether the disability was manifested by weakened movement, excess fatigability, incoordination, or pain.  Such inquiry is not to be limited to muscles or nerves.  These determinations are, if feasible, to be expressed in terms of the degree of additional loss-of-motion due to any weakened movement, excess fatigability, incoordination, flare-ups, or pain.  Mitchell v. Shinseki, 25 Vet. App. 32, 37 (2011); DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Johnston v. Brown, 10 Vet. App. 80, 84-85 (1997); Southall-Norman v. McDonald, 28 Vet. App. 346, 354 (2016) (stating that "the plain language of § 4.59 indicates that it is applicable to the evaluation of musculoskeletal disabilities involving actually painful, unstable, or malaligned joints or periarticular regions, regardless of whether the DC under which the disability is being evaluated is predicated on range of motion measurements"); 38 C.F.R. § 4.59. 

The residuals of the Veteran's gunshot wound are currently rated 20 percent disabling under Diagnostic Code 5311, which evaluates impairment of Muscle Group XI.  The September 2016 examiner identified Muscle Group XI as the affected group.  That muscle group encompasses propulsion, plantar flexion of foot (1); stabilization of arch (2, 3); flexion of toes (4, 5); and flexion of knee (6) and the following muscles of the front of the posterior and lateral crural muscles, and muscles of the calf: (1) triceps surae (gastrocnemius and soleus); (2) tibial posterior; (3) peroneus longus; (4) peroneus brevis; (5) flexor hallucis longus; (6) flexor digitorum longus; (7) popliteus; and (8) plantaris.  Diagnostic Code 5311 provides for a zero, non-compensable rating for slight disability, a 10 percent rating for moderate disability, a 20 percent rating for moderately severe disability, and a 30 percent rating for severe disability.  38 C.F.R. § 4.73, DC 5311.

Section 4.56 discusses the evaluation of muscle disabilities and describes relevant evidence in determining severity.  A moderately severe disability of the muscles is characterized by a through and through or deep penetrating wound by a small high velocity missile or large low-velocity missile with debridement, prolonged infection, or sloughing of soft parts and intramuscular scarring.  The history shows hospitalization for a prolonged period for treatment of the wound, a record of consistent complaints of cardinal signs and symptoms of muscle disability and, if present, inability to keep up with work requirements.  Objective findings include entrance and exit scars indicating the track of the missile through one or more muscle groups, indications on palpation of loss of deep fascia, muscle substance or normal firm resistance of muscles as compared with the sound side, and tests of strength and endurance compared with the sound side demonstrate positive evidence of impairment.  38 C.F.R. § 4.56(d).

A severe disability as one resulting from a through and through or deep penetrating wound due to high-velocity missile or large or multiple low velocity missiles or with shattering bone fracture or open comminuted fracture with extensive debridement, prolonged infection, or sloughing of soft parts, intermuscular binding or scarring.   There is a history showing hospitalization for a prolonged period for treatment of the wound, a record of consistent complaint of cardinal signs and symptoms of muscle disability, worse than those shown for moderately severe muscle injuries and, if present, evidence of inability to keep up with work requirements.  Objective findings include ragged, depressed and adherent scars indicating wide damage to muscle groups in the missile track, loss of deep fascia or muscle substance on palpation or soft flabby muscles in the wound area, and abnormal swelling and hardening or the muscles in contraction.  Tests of strength, endurance, or coordinated movements compared with the corresponding muscles of the uninjured side indicate severe impairment.  38 C.F.R. § 4.56(d).  The cardinal signs and symptoms of muscle disability are loss of power, weakness, lowered threshold of fatigue, fatigue-pain, impairment of coordination, and uncertainty of movement.  38 C.F.R. § 4.56(c).

Diagnostic Code 5271 compensates for disabilities that affect to motion of the ankle and allows for a 10 percent rating for moderate limitation of motion and a 20 percent rating for marked limitation.  See 38 C.F.R. § 4.71a, DC 5271.  Normal range of motion of the ankle is from 20 degrees of dorsiflexion to 45 degrees of plantar flexion.  38 C.F.R. § 4.71a, Plate II. 

Based on the evidence of record, the criteria for a rating in excess of 20 percent for muscle injury have not been met but the criteria for a separate 10 percent rating and then 20 percent rating beginning September 26, 2016 have been met for limitation of dorsiflexion in the ankle.  See 38 C.F.R. §§ 4.71a, 4.73, DC 5271, 5311.

The relevant evidence is as follows.  Service records from 1966 show the Veteran sustained a fragment wound to the right leg with fracture of the right fibula and resulting skin graft.  During the January 2006 examination, the Veteran reported painful motion, difficulty using the leg for extended periods of time, periodic swelling, sometimes having to use crutches or a brace, and limitation in walking.  He denied instability and weakness.  The examiner recorded flexion to 20 degrees and extension to 10 degrees, minimal soft tissue edema, and no additional limitation of motion due to pain, fatigue, weakness, or lack of endurance on repetitive use.  The examiner further found that activities of daily living and work were not affected.  An accompanying x-ray report shows deformity of the distal fibula due to old healed fracture, bony exostosis in the distal fibula, and small calcaneal spur.

The Veteran's sister and friends submitted supporting statements in February 2006.  They wrote that the Veteran had difficulty and pain with tasks such as walking, shopping, and gardening.  His sister noted that he walked with a limp.  The Veteran's friend NS wrote that the Veteran's condition had gradually worsened and he had trouble climbing stairs and standing in one place for an amount of time.  

During the February 2011 examination, the Veteran endorsed pain, worsened by walking and standing, taking Motrin daily, ability to stand more than one hour but less than three, ability to walk one-quarter mile, use of a cane, and weekly flare-ups brought on by overuse and alleviated by rest.  The examiner found no inflammation, no bone abnormalities, no flail or false joint, no instability, no giving-way, and no ankylosis.  The examiner recorded limited motion, painful motion, stiffness, weakness, antalgic gait, dorsiflexion to 0 degrees, plantar flexion to 20 degrees, and objective evidence of pain following repetitive motion.  The Veteran's disability caused mild impact on chores, shopping, exercise, sports, recreation, driving, grooming, bathing, dressing, and toileting.

August 2013 and December 2016 treatment records show full range of motion in the ankle.  The December 2016 treating provider noted that the Veteran had arthritis likely secondary to his gunshot wound in service.  

At the September 2016 examination, the Veteran reported flare-ups in pain with walking and using stairs and more pain in the morning.  He noted that he did not want to take Tylenol with codeine for his pain because he did not want to become addicted and it caused constipation.  The examiner recorded dorsiflexion to zero degrees, plantar flexion to 20 degrees, pain with weight-bearing, pain on examination but not resulting in functional loss, and mild discomfort at the lateral right ankle.  The examiner also found that pain was an additional contributing factor of disability.  The Veteran had reduced strength on plantar flexion as four out of five and dorsiflexion as three out of five; he did not have ankylosis, instability, or dislocation.  The examiner noted some impairment of muscle tonus but no muscle atrophy or other signs or symptoms attributable to muscle injuries.  In the June 2017 addendum opinion, the examiner classified the Veteran's disability as slight in severity.  

The evidence as described above does not demonstrate that the muscle aspect of the Veteran's gunshot wound is severe.  Service treatment records show a fragment wound of the right leg with fracture of the right fibula but no involvement of the arteries or nerves.  Service treatment records also describe a comminuted fracture of the right fibula.  Deep penetrating wound and open comminuted fracture is contemplated by the severe injury classification.  See 38 C.F.R. § 4.56.  Here, however, the evidence does not show extensive debridement, prolonged infection, sloughing of soft parts, or intermuscular binding.  There is also no history of consistent complaints of muscle disability.  The Veteran had physical therapy in service and a January 2006 record describes the injury as healed.  The record does not show consistent complaints of loss of power, lowered threshold of fatigue, impairment of coordination, or uncertainty of movement.  The Veteran worked fulltime until 2000.  

Additionally, the current objective findings are not that of a severe muscle injury.  The reduced strength shown in testing is specifically addressed in the description of moderately-severe muscle injury and compensated by the 20 percent rating.  See 38 C.F.R. § 4.56.  The evidence of antalgic gait and limitation in activities, such as chores and shopping, were also considered as positive evidence of impairment.  There is no evidence of wide damage to muscle groups, loss of deep fascia or muscle substance, or severe impairment of strength, endurance, or coordination on testing.  The Veteran continued to have active movement as assessed in muscle strength testing at four out of five and three out of five.  The 2016 examiner characterized the disability as slight and found no signs or symptoms of muscle injury aside from weakness and impairment of muscle tonus.  While some of the Veteran's injury history points to a severe disability, the majority of the evidence shows that his disability picture more closely matches the moderately-severe classification.  Therefore, a rating in excess of 20 percent is not appropriate for the muscle aspect of the gunshot wound.  See 38 C.F.R. §§ 4.56(d), 4.73, DC 7311.

The Veteran has limitation of ankle motion satisfying the criteria for separate ratings under Diagnostic Code 5271.  See 38 C.F.R. § 4.71a.  The 2016 treating provider found limitation of motion from arthritis secondary to the gunshot wound disability.  Both February 2011 and September 2016 examinations record dorsiflexion to 0 degrees.  The Veteran reported pain, stiffness, and limitations in walking, prolonged standing, and using stairs.  His friends and family also reported pain and limitations with activities.  This evidence supports a finding of marked limitation of motion warranting a separate 20 percent rating for residuals of the gunshot wound.  While some examination findings in between these dates reflect greater range of motion, the Board will resolve doubt and apply the 20 percent rating effective February 10, 2011. Prior to that time, the lay evidence reflects moderate limitation of motion, warranting a 10 percent rating.

Effective February 10, 2011, the Veteran's gunshot wound disability rating is 40 percent and the amputation rule prevents him from obtaining a higher rating.  See 38 C.F.R. §§ 4.68, 4.71a, DC 5165 (compensation for amputation below the knee is 40 percent).

All possibly applicable diagnostic codes have been considered in compliance with Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991), but the Veteran could not receive higher disability ratings for residuals of the gunshot wound based on the evidence.  See 38 C.F.R. § 4.71a, 4.73.  Aside from the staged rating assigned, the symptoms were generally consistent during the period and additional staged ratings are not appropriate.  See Hart, 21 Vet. App. at 509-10 (2007).   

IV. TDIU

A total disability rating may be granted where the schedular rating is less than 
100 percent, and the veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  Generally, to be eligible for TDIU, a percentage threshold must be met.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  

As noted, the Veteran has been granted TDIU compensation from April 1, 2014.  From November 29, 2011 to April 1, 2014, the Veteran was rated 100 percent for prostate cancer and granted special monthly compensation at the housebound rate under 38 U.S.C. § 1114(s) based on the combined rating for his other disabilities.  Therefore, consideration of TDIU during that period is moot.  See Bradley v. Peake, 22 Vet. App. 280 (2008).  From September 28, 2010 to November 29, 2011, the Veteran was service-connected for posttraumatic stress disorder (PTSD), right leg gunshot wound, scar, and diabetes (granted on March 25, 2011).  His combined rating was 60 and 70 percent.  PTSD and the gunshot wound both resulted from combat and satisfy the threshold requirement for TDIU for a single disability rated at 60 percent.  See 38 C.F.R. § 4.16(a).  

In determining unemployability for VA purposes, consideration may be given to the veteran's level of education, special training, and previous work experience, but not to age or any impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19; Hersey v. Derwinski, 2 Vet. App. 91, 94 (1992); Faust v. West, 13 Vet. App. 342 (2000).  The sole fact that a veteran is unemployed or has difficulty obtaining employment is not enough, as a high rating in itself is a recognition that the impairment makes it difficult to obtain and keep employment.  The question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether he or she can find employment.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (citing 38 C.F.R. §§ 4.1, 4.15, 4.16(a)).  See Rice, 22 Vet. App. at 452 (noting that, while "the rating schedule is based on the 'average impairment in earning capacity caused by a disability,' . . . entitlement to TDIU is based on an individual's particular circumstance").

The criteria for compensation based on TDIU have been met beginning September 28, 2010 but not before.  See 38 C.F.R. § 4.16.  

The Veteran's post-service work history included driving for UPS for 15 years and driving large trucks carrying automobiles for 16 years.  He retired in 2000.  His work history and education qualify him for jobs as a truck driver, unskilled labor, or entry-level customer service.  

Beginning September 28, 2010, the evidence shows that the Veteran was unable to secure or follow a substantially gainful occupation due to his service-connected disabilities.  During this period, the Veteran began to report his ankle disability causing increased limitation of activities.  The February 2011 examiner opined that the ankle disability caused significant effects on occupation, decreased mobility, and mild impairment of a variety of other activities.  The April 2011 examiner noted that PTSD caused reduced reliability and productivity with symptoms such as avoidance, detachment/estrangement from others, sleep problems, irritability, and violent temper.  Diabetes had no impact on ability to work.  See December 2011 examination.  The increased symptoms in the Veteran's ankle disability caused physical limitations to weight-bearing activities and physical jobs.  His PTSD-related sleep problems could cause attention and concentration issues with truck driving.  Irritability and violent temper posed problems working with other people.  Thus, his service-connected disabilities met the criteria for TDIU.  

Prior to September 28, 2010, the Veteran was service-connected for the gunshot wound and effective in this decision, rated 40 percent.  Forty percent does not satisfy the threshold requirements for TDIU.  See 38 C.F.R. § 4.16(a).  Furthermore, the weight of the evidence is against finding that his service-connected disability prevented him from securing or following a substantially gainful occupation.  In January 2006 treatment, the Veteran reported that he stopped working as a truck driver because pressing against the accelerated caused increased pain in his right foot.  In contrast, the January 2006 examiner opined that the gunshot wound disability had no effect on the Veteran's ability to work. The February 2011 examination provides the first medically objective evidence of the ankle effecting employment.  While the Veteran and his friends and family reported that he stopped working because of his ankle, he cited a different reason in the April 2011 PTSD examination.  There, he noted that his truck driving job was very dangerous, he once had a close call in an accident, and he did not want to push his luck, so he took an early retirement.  

Additionally, in the above grant of TDIU, the Board considered not only the effects of the gunshot wound but also the effects of PTSD on the Veteran's ability to concentrate and work with others.  Symptoms of PTSD cannot be considered prior to September 28, 2010: the date service-connection became effective.  See 38 C.F.R. §§ 3.341, 4.16.  The Board is persuaded by the 2006 medical opinion that the gunshot wound disability did not affect the Veteran's ability to work.  The reported limitations in walking and weight-bearing would not be implicated in his job as a truck driver or in a customer-service job.  The Board finds that the combined effects of the Veteran's PTSD and gunshot wound disability rendered him unemployable, but the sole effects of the gunshot wound disability do not satisfy the criteria for TDIU compensation prior to September 28, 2010.  See 38 C.F.R. § 4.16.  
       

ORDER

A rating in excess of 20 percent for muscle injuries of right leg gunshot is denied. 

Separate 10 percent rating prior to February 10, 2011 and 20 percent rating thereafter for limited dorsiflexion of the right ankle are granted.

TDIU compensation beginning September 28, 2010 but not prior is granted.



____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


